97 F.3d 1462
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.REAL PROPERTY DESCRIBED AS 3947 LOCKE AVENUE, LOS ANGELES,CALIFORNIA;  Real Property Described as Parcel # 18 of Map #27, Riverside, California;  Real Property Described asParcel # 56 of Map # 27, Riverside, California, Defendants-Appellants,andDavid CHOW, Claimant-Appellant.

No. 96-55065.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 12, 1996.
Before:  FLETCHER, BRUNETTI and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
Claimant David Chow appeals pro se the district court's denial of his motion for return of real property located at 3927 Locke Avenue, Los Angeles, California, which had been civilly forfeited in 1990 following Chow's 1989 guilty plea conviction.  We affirm the district court because Chow's contention that the forfeiture violated the Double Jeopardy Clause since he had already been punished for the same conduct is foreclosed by  United States v. Ursery, 116 S.Ct. 2135 (1996).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3